Citation Nr: 0400033	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to March 
1943.  He died on May [redacted], 2001.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died on May [redacted], 2001.  The veteran's death 
certificate lists the cause of death as renal failure due to 
or as a consequence of glomerulonephritis.  Other significant 
conditions listed as contributing to death but not related to 
the immediate cause include an infected dialysis catheter, 
and an infected hip.  

During the veteran's lifetime, he was service connected at a 
10 percent evaluation for hepatic dysfunction.  The veteran 
was granted service connection for hepatic dysfunction 
because he was diagnosed with hepatitis in service.  The 
appellant, the veteran's widow, now contends that she 
believes that the veteran's service connected hepatic 
dysfunction was a factor in causing his death.

The appellant, in her substantive appeal, indicated that the 
veteran had undergone treatment at the VA Medical Center in 
Albany, and requested that the VA obtain those records and 
associate them with the veteran's claims file.  The Board 
does find that some records from that facility have been 
associated with the veteran's claims file, however, these 
records are minimal, consisting primarily of the results of 
hematology testing, and show no record of treatment any later 
than August 1999.  The Board is of the opinion that it is 
likely that there are further treatment records available 
from this facility regarding the veteran's treatment there, 
which might be helpful in the adjudication of the veteran's 
claim.  Furthermore, VA Medical records are considered to be 
in constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, 
the RO should obtain all treatment records pertaining to the 
veteran from 1999 to the present, to the extent not already 
on file.

The Board also notes that the veteran's death certificate 
indicates that the veteran died at "The Hospital", where he 
had been an inpatient from April 29, 2001, until his death in 
May [redacted], 2001.  As these final hospitalization records may be 
crucial to the outcome of the appellant's claim, upon remand, 
the RO should again attempt to contact the appellant to 
determine the name and address of the hospital at which the 
veteran was last hospitalized, and obtain those final 
hospitalization records.

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the appellant has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
appellant has received all required notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board notes that the appellant has indicated 
that she has done some research which suggests that the 
veteran's service connected hepatic dysfunction was a factor 
in causing his death.  While the appellant has not submitted 
any evidence in this regard, such as medical treatises, in 
light of the veteran's service connected disability and his 
cause of death, the Board is of the opinion that a VA medical 
examiner should be given an opportunity to review the 
relevant evidence in the claims folder and provide an opinion 
as to the nature of the relationship, if any, between the 
cause of death noted on the veteran's certificate of death, 
and the veteran's service connected disability.  

Accordingly, this case is REMANDED for the following 
development:

1.	The RO should contact the appellant 
and request that she provide the names 
and addresses of all medical care 
providers who treated the veteran 
close in time to his death, and 
particularly the name and address of 
the medical facility the veteran was 
an inpatient of at the time of death.  
After securing any necessary 
release(s), the RO should obtain those 
records not already associated with 
the veteran's claims file, 
particularly any available records 
from the VA Medical Center in Albany 
NY, from separation of service to the 
present.  If there is an attempt to 
obtain records that is unsuccessful, 
that should be noted in the file.

2.	The RO should have a VA examiner 
review the claims folder, including a 
copy of this REMAND, and provide an 
opinion as to whether it is at least 
as likely as not (i.e., is there at 
least a 50 percent probability) that a 
disability of service origin, to 
include the veteran's service 
connected hepatic dysfunction, caused 
or contributed to his cause of death.  
In providing such an opinion, the 
examiner should specify and address 
the nature and extent of the 
relationship, if any, between the 
veteran's service connected conditions 
and his cause of death.  The complete 
rationale for all conclusions reached 
(to include citation, as necessary, to 
specific evidence in the record) 
should be set forth.  

3.	The RO should review the physician's 
opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

4.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 


5.	The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, are fully complied with and 
satisfied.


6.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determination.  Readjudication should 
include consideration of all evidence 
associated with the claims file since 
the last statement or supplemental 
statement of the case.  Thereafter, to 
the extent the appeal is not 
satisfied, a supplemental statement of 
the case should be issued, with an 
appropriate opportunity to respond.  
The case should then be returned to 
the Board, if in order.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




